Citation Nr: 0925673	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of 
decompression sickness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force 
from July 1983 to April 1987.  The Veteran also had periods 
of service in the Army National Guard of Minnesota from 
September 1988 to August 1991, and the Air National Guard of 
Iowa from October 1991 to February 1995.  The Veteran's 
National Guard service has not been verified by the National 
Personnel Records Center (NPRC).

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a bilateral knee 
condition and residuals of decompression sickness.

In September 2006, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.

In a January 30, 2007, decision, the Board denied claims of 
entitlement to service connection for a bilateral knee 
condition and residuals of decompression sickness.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a 
November 2008 memorandum decision, the Court affirmed the 
portion of the Board's decision that denied entitlement to 
service connection for a bilateral knee condition, vacated 
the portion of the decision that denied entitlement to 
service connection for residuals of decompression sickness 
and remanded this claim back to the Board.

In his appellate brief the Veteran raised a claim of service 
connection for aggravation of congenital genu valgum.  This 
claim has not been adjudicated by the agency of original 
jurisdiction, and is REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that there may be 
outstanding relevant records in the custody of a Federal 
department or agency.  VA is under a duty to make as many 
requests as are necessary to obtain records in the custody of 
a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  At 
his Board hearing, the Veteran indicated that he had 
discussed his decompression sickness with VA doctors at the 
Minneapolis VA Medical Center.  Similarly, the Veteran 
indicated that he mentioned complaints regarding his arms and 
headaches, possibly related to decompression sickness, during 
his National Guard service.  No such records appear in the 
claims file.  Upon remand of this matter, the AMC/RO should 
attempt to obtain the Veteran's up-to-date VA records and his 
National Guard records.

Thereafter, the Veteran should be afforded a VA examination 
to address the nature and etiology of any residuals of his 
documented in-service decompression sickness.  A review of 
the record shows that in September 1984 the Veteran 
complained of a numb left arm and left hand.  In January 1987 
the Veteran was diagnosed as having type I decompression 
sickness, at which time he complained of left shoulder pain.  
At his Board hearing, the Veteran recalled this history and 
elaborated that following the January 1987 diagnosis, he had 
problems with his left arm, shoulder, triceps area, as well 
as the left hand and fingers.  He reported having numbness in 
both arms to present day, and that he also had headaches that 
may be associated with his decompression sickness.  He 
related that he had been told by a couple of VA doctors that 
his symptoms were possibly related to his in-service 
decompression sickness.  The Veteran is competent to relate 
this statement.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Nonetheless, a diagnosis and etiology 
opinion from a medical professional is necessary in this 
case.  Id.  Because there is insufficient medical evidence to 
decide the claim on appeal and the low threshold of a 
suggestion of a nexus between the claimed residuals of 
decompression sickness and service has been met, the Board 
finds that the Veteran should be afforded a VA examination to 
address his claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's up-to-date VA 
treatment records and associate the 
records with the claims folder.  

Perform any and all follow-up as 
necessary, and document negative results.

2.  Obtain any records, including 
personnel and treatment records, 
associated with the Veteran's National 
Guard duty and associate them with the 
claims file. 

Perform any and all follow-up as 
necessary, and document negative results.

3.  Thereafter, arrange for the Veteran to 
be afforded an examination by an 
appropriate physician to determine the 
nature and etiology of any residuals of 
his documented in-service decompression 
sickness.  The examiner should obtain a 
complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his service 
treatment records, lay assertions, and the 
pertinent medical evidence.  Based on a 
review of the record and examination of 
the Veteran, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran has any 
residuals of his in-service decompression 
sickness.  The examiner is asked to 
specifically diagnose any such residuals, 
if found.  If it is determined that the 
requested opinion cannot be provided 
without resort to mere speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  
The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.

4.  After the development requested above 
has been completed, review the record and 
adjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.
















	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




